DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

Claims 1-6 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Singh Harjeet et al. [US 20160162747 A1] in view of Sonn Ezri et al. [US 20190056498 A1].
Regarding claim 1, Singh teaches:
1. A system for detecting the presence of an object to be protected in a low-light environment (i.e. A vision system of a vehicle includes a camera and an image processor- Abstract… Since the system is meant for enhancing night driving abilities- ¶0041) comprising: 
a target (i.e. reflective vests are already common- ¶0046) configured for placement on the object (i.e. construction site workers- ¶0046), said target having a distinctive pattern and comprised of high-visibility material (i.e. One example of the reflective elements pattern on such a reflective vest is shown in FIGS. 4A and 4B- ¶0046); 
a lighting unit (i.e. the headlight (or other light source)- ¶0029) comprising a main housing having a front opening and a cavity (i.e. the forward field of illumination of the equipped vehicle's headlights (or other light source of the vehicle)- ¶0029); 
a first visual lighting assembly positioned within the cavity of the main housing, said first visual lighting assembly having a first visual light emitter that emits light in the visible spectrum (i.e. forward beam of visible light- ¶0029); and 
a camera having a field of view within which the system (i.e. The camera is configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle- Abstract) is configured to detect said distinctive pattern (i.e. The image processor is operable to process image data captured by the camera to classify patterns of retroreflective reflectors present in the field of view of the camera- Abstract); 
(i.e. the system may generate an alert or warning or may act upon such identification- ¶0046) when said target enters the camera's field of view (i.e. the system may readily identify the pattern as being indicative of a person wearing such a vest- ¶0046…The pattern of retroreflectors on the object is within the forward field of illumination of the equipped vehicle's headlights (or other light source of the vehicle), when the headlight (or other light source) is projecting a forward beam of visible light and/or near infrared illumination, and is within the field of view of the forward viewing camera- ¶0029); 
a controller/processor (i.e. image processor- Abstract) programmed to detect when a said distinctive pattern enters the camera's field of view (i.e. The image processor is operable to process image data captured by the camera to classify patterns of retroreflective reflectors present in the field of view of the camera- Abstract); 
means for transmitting (i.e. image processor or image processing system- ¶0024) a signal from said controller/processor to said warning device (i.e. image processor or image processing system that is operable to receive image data from one or more cameras and provide an output to a display device for displaying images representative of the captured image data- ¶0024… the system may generate an alert to the driver of the vehicle and/or may generate an overlay at the displayed image to highlight or enhance display of the detected object or vehicle, in order to enhance the driver's awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle- ¶0053); and 
means for distinguishing and associating said distinctive pattern with a particular object (i.e. The image processor compares determined patterns of retroreflective reflectors to a database of patterns and classifies patterns of retroreflective reflectors at least in part responsive to determination that determined patterns of retroreflective reflectors generally match a pattern of the database. The image processor may compare movement of determined patterns of retroreflective reflectors and pattern movements of the database over multiple frames of captured image data and may classify the retroreflective reflectors at least in part responsive to determination that the movements generally match- Abstract).  

a second ultraviolet lighting assembly positioned within the cavity of the main housing, said second ultraviolet lighting assembly having a second ultraviolet light emitter that emits light in the ultraviolet spectrum.
In the same field of endeavor, Sonn teaches:
a second ultraviolet lighting assembly positioned within the cavity of the main housing, said second ultraviolet lighting assembly having a second ultraviolet light emitter that emits light in the ultraviolet spectrum (i.e. Light source 112 is operative to emit pulsed light 113 and may for example operate in the ultraviolet spectrum, the visible spectrum, NIR and/or Short Wave Infra-red (SWIR)- ¶0158).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Burton with teachings of Sonn to allow navigate and steer a vehicle under poor visibility and adverse weather conditions such as during night, rain, fog and dust (Sonn- ¶0003).

Regarding claim 2, Singh and Sonn teach all the limitations of claim 1 and further Singh teaches:
further comprising a display for displaying images from the camera (i.e. The vision system includes an image processor or image processing system that is operable to receive image data from one or more cameras and provide an output to a display device for displaying images representative of the captured image data- ¶0024).

Regarding claim 3, Singh and Sonn teach all the limitations of claim 2 and further Singh teaches:
wherein the controller/processor is programmed to recognize and learn different distinctive patterns of reflective or high visibility colored material (i.e. The vision system according to the present invention may be trained to take advantage of these reflector properties as being trained to distinguish between left and right road reflector posts by being trained at both color and shape pattern. Optionally, the post's body may also be reflective enough to be considered as a passive reflective object which may be trained into or learned by the recognition system (classifier or clustering)- ¶0038).  

Regarding claim 4, Singh and Sonn teach all the limitations of claim 1 and further Singh teaches:
wherein a plurality of distinctive patterns are associated with a corresponding plurality of different objects (i.e. there may be a dedicated pattern that gets reflected by sets of reflectors attached to the outer surface of satchels or bags or purses or the like that may be carried by pedestrians, such as students in school areas or the like- ¶0042).  

Regarding claim 5, Singh and Sonn teach all the limitations of claim 1 and further Singh teaches:
wherein the camera is equipped with infrared lighting to assist in detecting objects in low or no light conditions (i.e. when the headlight (or other light source) is projecting a forward beam of visible light and/or near infrared illumination- ¶0029).  

Regarding claim 6, Singh and Sonn teach all the limitations of claim 2 and further Singh teaches:
the display is a high-definition digital color display (i.e. The final display luminance (and especially for a TFT LCD display element showing video or full color video or still images)- Weller; Andrew D. et al. [US 7855755 B2: incorporated by reference] Col 15, line 18… high definition video transfer, such as between a rear-mounted camera and a video control/display in the interior cabin- Weller; Andrew D. et al. [US 7855755 B2: incorporated by reference] Col 52, line 30-32) which aids in viewing the distinctive patterns (i.e. to display images and to detect objects at or near the vehicle and in the predicted path of the vehicle, such as to assist a driver of the vehicle in maneuvering the vehicle in a rearward direction- ¶0024).
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488